Citation Nr: 0603223	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  00-12 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
to include as due to medication administered during active 
service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the veteran's claim for service 
connection for bilateral hearing loss.  In November 2005, the 
veteran testified before the Board at a hearing that was held 
via videoconference from the RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action is required on his part.


REMAND

Additional development is needed prior to further disposition 
of the claim.  

At the veteran's personal hearing in November 2005, the 
appellant's representative submitted additional evidence in 
support of his claim.  This evidence included:  a statement 
written by the veteran regarding his claim, and two articles 
regarding the statistics of medication errors.  The Board 
notes that at the November 2005 hearing, the veteran 
expressly indicated that he was not waiving RO consideration 
of any newly submitted evidence in the first instance.  To 
ensure that the appellant's procedural rights are protected, 
insofar as he is afforded the opportunity for RO adjudication 
in the first instance, the Board must return the case to the 
RO, with the new evidence, for its initial consideration. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993), 38 C.F.R. 
§ 20.1304(c).

The Board also notes that in November 2005, the veteran 
informed VA that VA treatment records for the period of 1956 
through 1971 might be located at VA storage facilities in 
northern Virginia or in the District of Columbia, as he was 
treated in those vicinities during the 1960's.  It does not 
appear that records have been requested from any of these 
facilities as of yet.  VA treatment records should be 
obtained, if available.  See 38 C.F.R. § 3.159(c)(2); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

The Board notes that VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
only when it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2005).  A medical examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Id.  

The veteran alleges that the medication (streptomycin) with 
which his tuberculosis was treated in service is responsible 
for his current bilateral hearing loss.  In support of his 
claim, the veteran submitted a February 2005 opinion from 
private physician Robert P. Collette, M.D., which states, 
"[m]y impression is that it is more likely than not that the 
patient's hearing loss is the result of the streptomycin 
therapy and that it is not recoverable at this time."  The 
Board notes that the veteran's service medical records do not 
demonstrate hearing loss.  However, in light of Dr. 
Collette's opinion, the Board finds that a full audiological 
examination and etiological opinion are necessary in order to 
fairly decide the merits of his claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, this case is REMANDED for the following actions:  

1.  Obtain the veteran's VA medical 
records for the period of 1956 to 1971 
from the appropriate storage 
facilities.  Specifically, these 
records must be requested from the 
facilities in Alexandria, Virginia and 
Washington, DC, and their associated 
storage facilities.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if the 
records are not available.

2.  Schedule the veteran for a VA 
audiological examination for the 
purpose of ascertaining the nature and 
etiology of his bilateral hearing loss.  
The claims folder, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  
Any indicated studies must also be 
conducted.

Based upon the examination results and 
a review of the claims folder, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
greater probability that any current 
bilateral hearing loss is etiologically 
related to the veteran's active 
military service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

The examiner should specifically 
provide an opinion as to whether there 
is a 50 percent or greater probability 
that the veteran's hearing loss is 
related to any streptomycin therapy.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.
   
3.  Upon completion of the above 
development, readjudicate the veteran's 
claim of entitlement to service 
connection for bilateral hearing loss.  
The RO should consider new evidence 
added to the claims file.  If the 
decision remains adverse to the 
appellant, provide the appellant and 
his representative, if any, with a 
supplemental statement of the case and 
the appropriate period for response 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion 
as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


